Per Curiam,
The single question presented is one of fact, whether appellant was the widow of the decedent. She and her mother testified to the performance of a marriage ceremony at a time and place specified, but the inherent improbability of the story under the undisputed circumstances, was so great, and the testimony against it so strong that the learned judge below was constrained to disbelieve it. In' this result we concur. The burden of proof was on appellant and she not only failed to meet it, but the testimony affirmatively and convincingly disproved her claim.
Decree affirmed at the costs of the appellant.